Exhibit SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2008 and 2007 (Dollars in thousands, except per share data) Assets 2008 2007 Cash and due from banks $ 18,267 $ 16,060 Interest-bearing deposits in other banks 16,763 10,637 Federal funds sold 7,776 9,316 Securities available for sale 78,110 79,208 Securities held to maturity (fair value $40,302 and $58,632) 40,039 58,885 Restricted equity securities, at cost 2,294 2,008 Loans held for sale 349 229 Loans, net of unearned income 395,788 373,825 Less allowance for loan losses 7,285 4,952 Loans, net 388,503 368,873 Bank-owned life insurance 16,997 16,302 Premises and equipment, net 19,373 18,093 Goodwill 6,397 14,255 Intangible assets, net 2,577 4,792 Other real estate owned 5,592 256 Other assets 7,514 7,095 Total assets $ 610,551 $ 606,009 Liabilities, Redeemable Common Stock, and Stockholders' Equity Liabilities: Deposits: Noninterest-bearing $ 75,912 $ 80,685 Interest-bearing 443,789 433,246 Total deposits 519,701 513,931 Short-term borrowed funds 15,115 3,055 Long-term borrowed funds 1,667 6,555 Other liabilities 9,546 9,656 Total liabilities 546,029 533,197 Commitments and contingencies Redeemable common stock held by ESOP 494 1,091 Stockholders' equity Common stock, par value $1; 10,000,000 shares authorized, 3,931,528 and 3,931,528 issued 3,932 3,932 Additional paid in capital 49,812 49,707 Retained earnings 9,700 17,881 Unearned compensation - ESOP (326 ) (349 ) Accumulated other comprehensive income 910 550 Total stockholders' equity 64,028 71,721 Total liabilities, redeemable common stock, and stockholders' equity $ 610,551 $ 606,009 See Notes to Consolidated Financial Statements. F-1 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Operations December 31, 2008, 2007, and 2006 (Dollars in thousands, except per share data) 2008 2007 2006 Interest income: Loans $ 27,836 $ 29,455 $ 23,314 Securities - taxable 5,296 5,695 4,859 Securities - nontaxable 900 830 551 Federal funds sold 248 497 509 Interest-bearing deposits in other banks 559 382 191 Total interest income 34,839 36,859 29,424 Interest expense: Deposits 12,597 13,681 9,608 Borrowed funds 441 626 625 Total interest expense 13,038 14,307 10,233 Net interest income 21,801 22,552 19,191 Provision for loan losses 4,002 639 839 Net interest income after provision for loan losses 17,799 21,913 18,352 Other income: Service charges on deposit accounts 3,979 3,846 3,304 Other service charges and fees 1,592 1,336 1,104 Net gain on sales and calls of securities available for sale 78 - - Impairment charge on investments (570 ) - - Net gain on sale of loans 298 423 159 Income on bank-owned life insurance 695 594 340 Other operating income 508 598 457 Total other income 6,580 6,797 5,364 Other expenses: Salaries and employee benefits 11,386 10,543 8,073 Equipment and occupancy expenses 2,507 2,120 1,643 Amortization of intangibles 1,095 926 807 Impairment of intangibles 9,121 - - Other operating expenses 6,254 6,045 4,644 Total other expenses 30,363 19,634 15,167 Income (loss) before income taxes (5,984 ) 9,076 8,549 Income tax expense 15 2,776 2,775 Net income (loss) $ (5,999 ) $ 6,300 $ 5,774 Basic and diluted earnings (loss) per share $ (1.53 ) $ 1.60 $ 1.58 See Notes to Consolidated Financial Statements. F-2 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) Years Ended December 31, 2008, 2007, and 2006 (Dollars in thousands) 2008 2007 2006 Net income (loss) $ (5,999 ) $ 6,300 $ 5,774 Other comprehensive income (loss): Unrealized holding gain on securities available for sale arising during period, net of taxes of $406, $436, and $144 666 721 328 Reclassification adjustment for gains included in net income, net of tax of $(186), $-0-, and $-0- (306 ) - - Comprehensive income (loss) $ (5,639 ) $ 7,021 $ 6,102 See Notes to Consolidated Financial Statements. F-3 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity December 31, 2008, 2007 and 2006 (Dollars in thousands, except per share data) Accumulated Additional Other Com- Unearned Total Common Stock Paid In Retained prehensive Compensation Stockholders' Shares Par Value Capital Earnings Income (Loss) (ESOP) Equity Balance, December 31, 2005 3,581,193 $ 3,581 $ 40,846 $ 9,528 $ (499 ) $ - $ 53,456 Net income - - - 5,774 - - 5,774 Adjustment resulting from adoption of Staff Accounting Bulletin Number 108 - - - 233 - - 233 Cash dividends declared, $.50 per share - - - (1,791 ) - - (1,791 ) Shares issued in business combination 371,135 371 9,093 - - - 9,464 Stock compensation - - 95 - - - 95 Adjustment for shares owned by ESOP - - - (4 ) - - (4 ) Unrealized gain on securities available for sale - 328 - 328 Balance, December 31, 2006 3,952,328 $ 3,952 $ 50,034 $ 13,740 $ (171 ) $ - $ 67,555 Net income - - - 6,300 - - 6,300 Cash dividends declared, $.52 per share - - - (2,056 ) - - (2,056 ) Stock compensation - - 106 - - - 106 Purchase and retirement of stock (20,800 ) (20 ) (433 ) - - - (453 ) Adjustment for shares owned by ESOP - - - (103 ) - - (103 ) Change in unearned compensation - ESOP - (349 ) (349 ) Unrealized gain on securities available for sale - 721 - 721 Balance, December 31, 2007 3,931,528 $ 3,932 $ 49,707 $ 17,881 $ 550 $ (349 ) $ 71,721 Adjustment resulting from initial adoption of EITF Issue 06-4 - - - (735 ) - - (735 ) Net loss - - - (5,999 ) - - (5,999 ) Cash dividends declared,$.52 per share - - - (2,044 ) - - (2,044 ) Stock compensation - - 105 - - - 105 Adjustment for shares owned by ESOP - - - 597 - - 597 Principal reduction of ESOP debt - 23 23 Unrealized gain on securities available for sale - 360 - 360 Balance, December 31, 2008 3,931,528 $ 3,932 $ 49,812 $ 9,700 $ 910 $ (326 ) $ 64,028 See Notes to Consolidated Financial Statements. F-4 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows For The Years Ended December 31, 2008, 2007, and 2006 (Dollars in thousands) 2008 2007 2006 OPERATING ACTIVITIES Net income (loss) $ (5,999 ) $ 6,300 $ 5,774 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 1,228 1,097 824 Amortization of intangibles 1,095 926 807 Impairment charge on intangibles 9,121 - - Other amortization 118 234 113 Provision for loan losses 4,002 639 839 Stock compensation expense 105 106 95 Deferred compensation expense 831 470 251 Impairment loss on investment securities 570 - - Gain on sale of securities available for sale (78 ) - - Deferred income taxes (1,415 ) (320 ) (312 ) Income on bank-owned life insurance (695 ) (594 ) (340 ) Decrease (increase) in interest receivable 962 (113 ) (421 ) Decrease in income taxes payable (618 ) (28 ) (198 ) Decrease in interest payable (1,048 ) (360 ) 1,069 Net gain on sale of loans (298 ) (423 ) (159 ) Originations of mortgage loans held for sale (14,475 ) (12,046 ) (15,323 ) Proceeds from sales of mortgage loans held for sale 14,510 12,420 15,341 Loss on disposal of equipment - 25 - Loss on sale of other real estate 179 - - Decrease (increase) in other assets 223 167 (1,266 ) Increase (decrease) in other liabilities (419 ) (605 ) 136 Net cash provided by operating activities 7,899 7,895 7,230 INVESTING ACTIVITIES Purchases of securities held to maturity (5,113 ) - - Proceeds from maturities of securities held to maturity 23,944 8,319 10,947 Purchases of securities available for sale (37,320 ) (23,701 ) (11,243 ) Proceeds from calls, maturities, and sales of securities available for sale 38,456 31,312 8,725 Net (increase) decrease in restricted equity securities (286 ) 278 362 Net (increase) decrease in interest-bearing deposits in other banks (6,126 ) (5,575 ) 254 Net increase in loans (30,439 ) (13,481 ) (24,529 ) Purchase of premises and equipment (2,508 ) (2,982 ) (3,393 ) Proceeds from sale of other real estate owned 1,337 584 630 Purchase of bank-owned life insurance - - (5,495 ) Net cash equivalents (used in) acquired in business combination - (6,147 ) 9,144 Net cash (used in) investing activities (18,055 ) (11,393 ) (14,598 ) See Notes to Consolidated Financial Statements. F-5 SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (continued) For The Years Ended December 31, 2008, 2007,and2006 (Dollars in thousands) 2008 2007 2006 FINANCING ACTIVITIES Net increase in deposits $ 5,672 $ 1,637 $ 32,692 Increases in short-term borrowed funds 7,870 - - Principal repayments on short-term borrowed funds (3,055 ) (110 ) (15,110 ) Increases in long-term borrowed funds 2,500 5,775 6,280 Principal repayments on long-term borrowed funds (143 ) (5,000 ) (5,500 ) Purchase and retirement of stock - (453 ) - Change in unearned compensation - ESOP 23 (349 ) - Dividends paid (2,044 ) (2,056 ) (1,791 ) Net cash provided by (used in) financing activities 10,823 (556 ) 16,571 Net increase (decrease) in cash and due from banks 667 (4,054 ) 9,203 Cash and cash equivalents at beginning of year 25,376 29,430 20,227 Cash and cash equivalents at end of year $ 26,043 $ 25,376 $ 29,430 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest $ 12,273 $ 14,207 $ 9,164 Income taxes 1,718 2,982 3,156 NONCASH TRANSACTIONS Principal balances of loans transferred to other real estate owned $ 6,852 $ 704 $ 506 Increase (decrease) in redeemable common stock held by ESOP (597 ) 103 4 Unrealized gain on securities available for sale, net 360 721 328 Adjustment for initial adoption of EITF 06-4 (735 ) - - BUSINESS COMBINATION Cash and due from banks $ - $ 3,103 $ 8,497 Federal funds sold - 8,100 3,204 Interest-bearing deposits in other banks - 181 1,096 Securities available for sale - 24,046 13,451 Restricted equity securities - 257 121 Loans, net - 26,344 33,229 Bank-owned life insurance - 3,187 2,117 Premises and equipment - 909 1,500 Goodwill - 5,198 6,392 Core deposit intangible - 715 1,052 Other assets - 1,254 808 Total assets $ - $ 73,294 $ 71,467 Deposits $ - $ 49,672 $ 52,030 Short-term borrowed funds - 3,000 - Other liabilities - 3,272 2,416 Total liabilities assumed - 55,944 54,446 Purchase price $ - $ 17,350 $ 17,021 See Notes to Consolidated Financial Statements. F-6 SOUTHCREST FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations SouthCrest Financial Group, Inc. (the “Company”) is a bank holding company whose principal activity is the ownership and management of its wholly-owned subsidiary banks (the “Banks”), Bank of Upson (“Upson”), First National Bank of Polk County (“FNB
